Name: Commission Regulation (EU) NoÃ 1193/2010 of 16Ã December 2010 entering a name in the register of protected designations of origin and protected geographical indications [Maine-Anjou (PDO)]
 Type: Regulation
 Subject Matter: animal product;  consumption;  agricultural activity;  Europe;  agricultural structures and production;  marketing
 Date Published: nan

 17.12.2010 EN Official Journal of the European Union L 333/23 COMMISSION REGULATION (EU) No 1193/2010 of 16 December 2010 entering a name in the register of protected designations of origin and protected geographical indications [Maine-Anjou (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, Frances application to register the name Maine-Anjou was published in the Official Journal of the European Union (2). (2) Italy objected to this registration in accordance with Article 7(1) of Regulation (EC) No 510/2006. The objection was deemed admissible under Article 7(3) of that Regulation. (3) The objection related to non-compliance with the conditions laid down in Article 2 of Regulation (EC) No 510/2006, in particular with regard to the link between the geographical area and the quality of the product. The objection also stated that registration of the name in question would be contrary to Article 3(2) of Regulation (EC) No 510/2006, in particular in view of the conflict between the name to be registered and the name of an animal breed, namely Maine-Anjou. (4) Lastly, the objection also related to Article 3(3) of Regulation (EC) No 510/2006, in particular with regard to the partially homonymous registered name BÃ uf du Maine. (5) By letter of 9 July 2009, the Commission asked France and Italy to seek mutual agreement in accordance with their internal procedures. (6) Following consultations, France informed the Commission by letter of 5 February 2010 that an agreement had been reached between the parties. Furthermore, no amendments were made to the details published pursuant to Article 6(2) of Regulation (EC) No 510/2006. (7) Pursuant to the second subparagraph of Article 7(5) of Regulation (EC) No 510/2006, the name Maine-Anjou, submitted by France, should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 307, 2.12.2008, p. 11. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: 1.1. Fresh meat (and offal) FRANCE Maine-Anjou (PDO)